FILE COPY




  BRIAN QUINN
   Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
PATRICK A. PIRTLE
      Justice
                                Potter County Courts Building                      P. O. Box 9540
                                                                                     79105-9540
                                 501 S. Fillmore, Suite 2-A
 JUDY C. PARKER
     Justice                     Amarillo, Texas 79101-2449                        (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                       March 21, 2019

Randall C. Sims                                 Simon Rodriguez
District Attorney                               TDCJ-ID 614789
501 South Fillmore, Suite 5A                    Estelle Unit
Amarillo, TX 79101                              264 FM 3478
* DELIVERED VIA E-MAIL *                        Huntsville, TX 77320

RE:      Case Numbers: 07-19-00089-CR, 07-19-00090-CR
         Trial Court Case Numbers: 29,619-A, 29,620-A

Style: Simon Rodriguez v. The State of Texas

Dear Parties:

      The Court this day issued an opinion and judgment in the captioned causes.
TEX. R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:      Honorable Dan L. Schaap (DELIVERED VIA E-MAIL)
          Honorable David L. Gleason (DELIVERED VIA E-MAIL)
          Carley Snider (DELIVERED VIA E-MAIL)
          Dina Wall (DELIVERED VIA E-MAIL)